I11 the matter of the opinion of the Judges of the Supreme Court in answer to four inquiries by the Governor. Two inquiries answered in the affirmative, and two in the negative.
To His Excellency, The Governor of the State of South Dakota.
Sir: We have the honor to acknowledge receipt of your com.munication requesting an opinion on the following inquiries:
“1. Did Senate Bill No. 24 become effective from and after its passage and approval?
"2. Is said Senate Bill No. 24 subject to referendum upon *163petition of five per cent of the qualified electors of the State, pursuant to Section i of article III of the Constitution?
“3. Did Senate Bill No. 75, become effective from and after its passage and approval??
“4. Is said Senate Bill No. 75 subject to referendum upon petition of five per cent of the qualified electors of the State pursuant to Section 1 of Article III of the Constitution?”
 The first act to which you refer as Senate Bill No. 24 is an amendment of sections 10 and II of chapter 168 of the Session Laws of 1927, as amended by chapter 19 of the laws of the Special Session of 1927 and transfers one-half of the gasoline tax of four cents per gallon to a fund to be known as the rural credit bond and sinking fund which by the terms of the act is appropriated for the payment of rural credit bonds and warrants. Senate Bill No. 75, referred to in your communication, is an amendment of section 2 of chapter 222 of the Session Laws of 1931, and sections 4 and 9 of chapter 187 of the Session Laws of 1927. This act declares that the Rural Credit Board shall be and is a public corporation and is vested with all the rights, powers, and privileges granted to and vested in the Rural Credit Board, and vests the corporation with additional powers with respect to the issuance of bonds, warrants, and notes for the purpose of refunding outstanding bonds, payment of interest and taxes, and reimbursing other state funds. These acts contain emergency clauses, and declare that they shall be in full force and effect from and after their passage andi approval.
■Under existing circumstances and conditions, we think your inquiries should be answered, and it is the opinion of the Judges that of the foregoing questions those numbered 1 and 3 should be answered in the affirmative, and those numbered 2 and 4 should be answered in the negative.
Yours very respectfully,
DWIGHT CAMPBELL,
Presiding Judge.
SAMUEL C. POLLEY,
E. D. ROBERTS,
FREDERICK A. WARREN,
'
HERBERT B. RUDOLPH,
'Judges of the Supreme Court.